Citation Nr: 0302196	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  01-01 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
instability, status-post reconstruction, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from September 1993 to 
February 1996.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence of record shows that the veteran's 
service-connected right knee disability is manifested by 
instability, which requires the use of a brace, and 
occasional locking of the joint; the latter is not frequent 
and accompanied by effusion into the joint, and the current 
30 percent rating is the maximum evaluation allowed for 
instability. 

3.  The medical evidence of record demonstrates that the 
veteran's service-connected degenerative joint disease of the 
veteran's right knee, rated separately, is manifested by 
limitation of flexion to 30 degrees, when considering pain 
and weakness on use; it is not productive of ankylosis, 
limitation of flexion to less that 30 degrees, or limitation 
of extension to more than 15 degrees. 

4.  The competent medical evidence shows that the veteran's 
service-connected degenerative joint disease of the left knee 
is not manifested by limitation of flexion to less than 45 
degrees or limitation of extension to more than 5 degrees.  




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for right knee instability, status-post ACL 
reconstruction have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 
5257, 5258 (2002); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The schedular criteria for a 20 percent evaluation, but 
no more than 20 percent,  for degenerative joint disease of 
the right knee have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5003, 5010, 5260, 5261 (2002); 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2002); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The RO advised the claimant of the VCAA, 
VA's enhanced duty to assist and notify and the evidence 
necessary to substantiate his claims by a November 2002 
letter.  The veteran was also informed of the evidence 
necessary to substantiate his claims by a December 2000 
Statement of the Case (SOC) and a Supplemental Statement of 
the Case (SSOC) dated in February 2002.  The Board notes that 
the VCAA made no change in the statutory or regulatory 
criteria which govern the criteria for the current claims.  
The Board finds that the veteran was kept apprised of what he 
must show to prevail in his claim, and he was generally 
informed as to what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision.  38 U.S.C. § 5103A; Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002). 

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
appellant's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the claimant that would warrant a remand, and the 
claimant's procedural rights have not been abridged.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran maintains, in substance, that the current 
evaluations assigned for his bilateral knee disorders do not 
adequately reflect the severity of those disabilities.  In 
various pieces of correspondence, and during VA examinations, 
he has stated that these disabilities impair his activity 
(resulting in weight gain), result in pain (worse on the 
right knee than the left), become aggravated by activity, 
require a brace on the right side, require icing and rest and 
hinder his job performance.  Therefore, a favorable 
determination has been requested.
The record before the Board contains the veteran's service 
medical records, and post-service treatment and examination 
reports, which will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

VA outpatient treatment reports show that in December 1999 
the veteran complained of one month's increased right knee 
pain with mild to moderate mechanical symptoms.  In January 
2000, the veteran reported right knee pain and said that his 
knee would give out.  The examiner related that he told the 
veteran that essentially there was nothing to offer the 
veteran.  The veteran's quadriceps were weak, 4/5.  

The report of a March 2000 VA examination provides that the 
veteran reported wearing a right knee brace on a daily basis.  
He said that he had right knee pain on a daily basis, 
primarily on the right medial joint line.  He said that his 
left knee began to hurt in 1997, without injury.  He said 
that he was unable to work out, walk more than one-half mile 
without initiation of pain, or stand for more than 20 
minutes.  The veteran denied use of pain medication.  

On physical examination the veteran weighed 300 pounds.  He 
had marked valgus deformity bilaterally, worse on the right 
with quadriceps atrophy, and hyperextension of 7 degrees 
bilaterally.  He had bilateral patellofemoral crepitus with 
range of motion from -7 to 125 degrees bilaterally limited by 
marked girth at his thigh and calf.  McMurray's was positive 
bilaterally.  There was pain on the right side, at the arc of 
60 to 120 degrees.  There was no painful arc on the left.  
Results of radiographic examination were provided.  

The diagnosis was bilateral gonarthrosis, right greater than 
left.  The examiner stated that there was no question that 
the right gonarthrosis was secondary to post-traumatic 
instability, and it was reasonable that the left knee 
arthritis was secondary to the right knee pain as well as the 
veteran's morbid obesity.  Thus it was as likely as not that 
the veteran's left knee gonarthrosis was due to his right 
knee injury.  
VA outpatient treatment reports show that the veteran 
reported recurring pain and swelling of the right knee in 
February 2001. 

The report of a December 2001 VA examination indicates that 
the veteran had increased weight from 180 pounds at entrance 
to the military to 305 pounds, due to post-operative 
inactivity.  He complained of pain in both knees, worse on 
the right than the left, aggravated by walking and standing.  
He complained of instability on the right knee if he did not 
wear a brace, but no instability on the left side.  He felt 
pain in each knee after 20 minutes of walking.  A knee sleeve 
worked better for him than a rigid brace that led to 
swelling.  The veteran said that in the past he had used many 
pain medications.  He had become tolerant to them, and now 
controlled pain by avoiding maneuvers and activities that 
caused pain, and by resting, massage and icing when 
necessary.  

On physical examination, the veteran walked fairly normally 
without antalgia, but reported pain first in the right knee 
then the left knee after 15 to 20 minutes of walking.  The 
veteran's right knee had full extension of zero degrees and 
flexion was pain-free to 40 degrees, and the pain was 
excruciating after 45 degrees.  The knee flexion could not go 
beyond 100 degrees.  Ligaments showed Grade I instability, 
anterior and posterior drawer's signs were negative, and 
McMurray's sign was positive.  There was marked pain on 
compression of the patellofemoral articulation.  On repeated 
flexion and extension the muscles decreased from Grade V to 
Grade IV with weakness, instability, incoordination and 
lowered endurance.  

Physical examination of the left knee showed range of motion 
from zero degrees to 105 degrees without pain. There was no 
ligament instability, patellofemoral compression was pain 
free and the veteran did not develop weakness, 
incoordination, easy fatigability or lack of endurance after 
extended movement.  Muscle strength was Grade V and there was 
no effusion.  The examiner stated that radiographic 
examination conducted about one year earlier showed 
multicompartment osteoarthritis bilaterally.  The examiner 
opined that it was not necessary to repeat the radiographic 
examination. 

The examiner provided that the veteran had developed 
traumatic osteoarthritis of the right knee as a result of a 
service related injury.  The left knee osteoarthritis was 
also related to the service related injury, because of the 
extra load sustained by the left knee while the veteran was 
favoring the right knee.  The veteran's excessive weight gain 
had further aggravated the progress of the osteoarthritis of 
both knees, and was also related as a direct result of 
treatment to the veteran's right knee.  

August 2002 VA emergency room treatment reports shows that 
the veteran complained of right knee pain, that began three 
days earlier when he woke up with severe pain, and an 
inability to move the right knee well or bend it.  
Objectively, there was limping and some problems with 
walking, with no redness or swelling.  The veteran was unable 
to flex the knee more than 10 degrees.  The assessment was 
right knee pain - locked joint.  

About one week later, the veteran had complaints of 
instability of the right knee and such pain that his motion 
was limited.  He had been taking Vicodin for pain.  On 
physical examination, the veteran's right knee range of 
motion was to 45 degrees flexion.  There was no effusion.  
There was tenderness on the medial and lateral joint lines, 
with no parapatellar tenderness.  McMurray's test aggravated 
the veteran's pain.  The impression was advanced arthritis of 
the right knee.  Radiographic examination showed significant 
arthritis in the left (sic?) knee.  It was noted that the 
veteran would try a medial unloading brace.  He worked as a 
teacher and coach and was able to sit a fair amount of time.  
He was too young for a total knee replacement.  

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Schedular Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

A 30 percent evaluation is the maximum schedular evaluation 
for severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the diagnostic codes, 
an evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).


Limitation of flexion of a knee to 45 degrees is rated 10 
percent.  Flexion limited to 30 degrees warrants a 20 percent 
evaluation, whereas limitation of flexion of the knee to 15 
degrees is rated 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees is rated 20 percent, 
and limitation of extension to 20 degrees warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

A 20 percent evaluation is also warranted for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations as to the weight 
of evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
right knee instability.  The competent medical evidence of 
record shows that his right knee disability is manifested by 
instability, which requires the use of a brace, 
hyperextension to 7 degrees, and occasional locking of the 
joint.  However, the current 30 percent rating is the maximum 
evaluation allowed for instability (severe).  See 38 C.F.R. 
§ 4.71a, Code 5257.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
does not apply because Diagnostic Code 5257 is not based on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  As to the locking of the right knee, the record 
indicates that such is not frequent or accompanied by 
effusion into the joint. 

The Board parenthetically notes that the veteran's right knee 
disability does not appear to be productive of subluxation or 
more than moderate instability, which would not warrant a 
rating in excess of 20 percent.  In fact, the degree of 
instability was classified as Grade I or mild upon a December 
2001 VA examination.  However, as the RO clearly assigned a 
30 percent rating under Code 5257 and rated the veteran's 
arthritis with limitation of motion separately (10 percent), 
the only issue in appellate status pertaining to Code 5257 is 
whether a rating in excess of 30 percent is warranted.  The 
question of whether a referral for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
addressed below.

Turning next to the veteran's degenerative joint disease of 
the right knee, which is currently evaluated as 10 percent 
disabling, the Board finds that the evidence of record 
supports an increased rating to 20 percent.  The 
preponderance of the range of motion findings contained in 
the relevant medical evidence, to include the VA examination 
reports, is against a finding of limitation of flexion or 
extension of the knee that more nearly approximates 30 
degrees and 15 degrees, respectively, one of which is 
required for a 20 percent evaluation under Diagnostic Code 
5260 or 5261.  As noted above, limitation of flexion to 10 
degrees was shown in an August 2002 emergency room record but 
such was temporary; one week later the veteran's right knee 
flexion was to 45 degrees, which is more consistent with the 
remaining evidence of record.  For example, range of motion 
of the right knee was minus 7 to 125 degrees in March 2000, 
and zero (normal) to 40 degrees in December 2001.  However, 
the Board finds that the veteran's right knee pain, including 
upon use and during flare-ups, is productive of additional 
functional loss, assessed on the basis of increased 
limitation of motion pursuant to sections 4.40 and 4.45 and 
the guidelines set forth in Deluca, sufficient to support an 
increased rating to 20 percent under Code 5260.  In support 
of this conclusion, the March 2000 VA examination report 
shows pain on right knee motion and right quadriceps atrophy, 
which is an objective finding to support additional 
functional limitation due to pain on use.  The December 2001 
VA examination report also reflects that the veteran had 
painful right knee motion.  Moreover, repeated flexion and 
extension of the right knee at that time was reported to 
decrease the veteran's strength, coordination and endurance.  
Based on this evidence, the Board finds that the veteran's 
right knee degenerative joint disease results in flexion that 
more nearly approximates limitation to 30 degrees.  
Accordingly, a 20 percent evaluation is warranted.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260; 
DeLuca, supra. 

The Board also finds that the preponderance of the evidence 
is against the claim for a rating in excess of 20 percent for 
the veteran's arthritis of the right knee.  In this regard, 
the medical evidence, including VA examination reports and VA 
outpatient and emergency treatment reports, is negative for 
any indication of ankylosis (Code 5256), limitation of 
flexion to less than 30 degrees; or extension limited to more 
than 15 degrees (Codes 5256 and 5261), even with 
consideration of the veteran's pain and weakness on use. 

As to the veteran's arthritis of the left knee, the Board 
finds that the preponderance of the evidence is against the 
claim for an evaluation in excess of 10 percent.  In this 
regard, the Board notes that the competent medical evidence, 
including VA examination reports and VA outpatient and 
emergency treatment reports, shows that the veteran's 
degenerative joint disease of the left knee is not manifested 
by limitation of flexion to less than 45 degrees or 
limitation of extension to more than 5 degrees.  Unlike the 
right knee, service connection is limited to arthritis; that 
is, the veteran's left knee disability is not rated under 
codes other than those relating to arthritis and limitation 
of motion.  In any event, there is no competent evidence of 
instability, subluxation or frequent periods of locking of 
the left knee with effusion into the joint.  As with the 
right knee, there is hyperextension on the knee to 7 degrees 
but, aside from the fact that this has not been attributed to 
arthritis, the left knee disability is rated under the 
arthritis and limitation of motion codes and, as noted above, 
the medical evidence does not support a rating in excess of 
10 percent under the applicable rating criteria.

The Board has considered whether the veteran's left knee 
pain, including on use and flare-ups, is productive of 
additional functional loss, pursuant to sections 4.40 and 
4.45, assessed on the basis of increased limitation of 
motion, pursuant to the guidelines set forth in Deluca.  The 
Board recognizes the veteran's credible complaints of left 
knee pain.  Nevertheless, the March 2000 and December 2001 VA 
examinations found that the veteran had no left knee pain on 
motion.  Outpatient and emergency room treatment reports also 
fail to demonstrate left pain.  In the absence of objective 
medical evidence of additional functional limitation (i.e., 
motion) due to pain, flare-ups of pain, weakness, 
fatigability or incoordination, the Board finds that a higher 
rating for degenerative joint disease of the left knee, under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, 
is not warranted.

Extra-schedular Evaluations

The Board acknowledges that the RO declined to send these 
claims to the VA Central Office for additional compensation 
under 38 C.F.R. § 3.321.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra- schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
38 C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case. There is no evidence in the claims file 
of particular circumstances that render impractical the 
application of the regular rating criteria.  There is no 
indication that the veteran's service-connected disabilities 
have required frequent periods of hospitalization.  There is 
no documentary evidence in the claims file that because of 
his knee disabilities, he has been uniquely economically 
harmed beyond the degree of disability anticipated by the 
schedular evaluations.  The veteran has submitted no 
employment records referring to any poor job performance or 
accidents stemming from his service-connected knee 
disabilities.

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.

Therefore, the preponderance of the evidence is against a 
finding that the veteran's service-connected knee 
disabilities are exceptional in nature or cause a marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).  As there is no objective evidence showing that the 
veteran's service-connected knee disabilities have a 
substantial impact on his occupational abilities that is not 
otherwise accounted for by application of the rating 
schedule, extraschedular evaluations are not for application.

As the preponderance of the evidence is against the veteran's 
increased rating claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
 

ORDER

A rating in excess of 30 percent for right knee instability, 
status-post reconstruction, is denied.

A rating of 20 percent for degenerative joint disease of the 
right knee is granted, subject to the laws and regulations 
applicable to the payment of VA monetary benefits.

A rating in excess of 10 percent for degenerative joint 
disease of the left knee is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

